UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ABBIE OLIVER, Ms.,                     
                Plaintiff-Appellant,
                 v.                              No. 01-2468
COMSAT GENERAL CORPORATION,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
              William M. Nickerson, District Judge.
                       (CA-00-3079-WMN)

                      Submitted: March 14, 2002

                       Decided: April 2, 2002

        Before NIEMEYER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Abbie Oliver, Appellant Pro Se. Robert John Smith, MORGAN,
LEWIS & BOCKIUS, L.L.P., Washington, D.C., for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  OLIVER v. COMSAT GENERAL CORP.
                              OPINION

PER CURIAM:

   Abbie Oliver appeals from the district court’s order granting sum-
mary judgment in favor of her employer, Comsat General Corporation
("Comsat"), and dismissing her employment discrimination action
alleging violations of Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C.A. § 2000e (West 1994). Oliver claimed discrimi-
nation based on her race relative to Comsat’s failure to offer her a
position in the Collection Department and its ultimate termination of
her employment.

   Our review of the record and the district court’s opinion discloses
that this appeal is without merit. We find that Oliver failed to estab-
lish a prima facie case of race discrimination. O’Connor v. Consoli-
dated Coin Caterers Corp., 517 U.S. 308, 312-13 (1996); see also
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); Law-
rence v. Mars, Inc., 955 F.2d 902, 905-06 (4th Cir. 1992). Specifi-
cally, we find no genuine issue of material fact contrary to the district
court’s conclusions that Oliver was not qualified for the position she
sought, nor was she performing her job at a level which met her
employer’s legitimate expectations at the time she was terminated.
Oliver’s own, subjective claims to the contrary are insufficient to
stave off summary judgment. Williams v. Cerberonics, Inc., 871 F.2d
452, 455 (4th Cir. 1989).

   Also, to the extent Oliver raised a hostile work environment claim,
we agree with the district court that the claim is without merit. The
acts about which Oliver complained were not so extreme, severe, or
pervasive so as to amount to a change in the terms and conditions of
her employment, but rather were non-actionable isolated or genuinely
trivial acts which constituted ordinary adversities of the workplace.
Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998); Lacy v.
Amtrack, 205 F.3d 1333 (4th Cir. 2000).

   Finally, we find that even assuming, arguendo, that Oliver estab-
lished a prima facie case of employment discrimination, she failed to
rebut the legitimate, nondiscriminatory reasons Comsat proffered to
support its decisions regarding her non-selection and termination.
                  OLIVER v. COMSAT GENERAL CORP.                      3
Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 254-56
(1981); Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 234-
35 (4th Cir. 1991). Accordingly, we cannot say that the district court’s
finding of non-discrimination was clearly erroneous. Anderson v. City
of Bessemer, 470 U.S. 564, 574 (1985).

   We therefore affirm the district court’s grant of summary judgment
in favor of Comsat. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                           AFFIRMED